In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

Nos. 02-3235, 02-3236 & 02-3237
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.
FRANCIS T. DEUTSCH,
                                              Defendant-Appellant.

                         ____________
        Appeals from the United States District Court for the
                   Southern District of Illinois.
        Nos. 96-CR-30047-01-WDS, 96-CR-30084-01-WDS &
         96-CR-30085-01-WDS—William D. Stiehl, Judge.
                         ____________
     SUBMITTED MARCH 21, 2005—DECIDED APRIL 12, 2005
                         ____________



 Before BAUER, POSNER, and EVANS, Circuit Judges.
  PER CURIAM. After Francis Deutsch violated the condi-
tions of his seven concurrent terms of supervised release,
the district court revoked each term and imposed a combi-
nation of concurrent and consecutive prison terms that
totals 61 more months of confinement. Deutsch appeals,
arguing that the district court had no authority to impose
any of the new prison terms consecutively. We affirm.
  Deutsch pleaded guilty in 1996 to three counts of wire
fraud, 18 U.S.C. § 1343; three counts of bank fraud, id.
2                            Nos. 02-3235, 02-3236 & 02-3237

§ 1344; and one count of transporting the proceeds of fraud
across state lines, id. § 2314. In January 1997 the district
court sentenced Deutsch to seven concurrent terms of
60 months and to restitution of nearly $700,000. Addition-
ally, the court imposed five years’ supervised release on
each of the bank fraud convictions and three years’ super-
vised release on all the other counts, to run concurrently.
  In the spring of 2000, Deutsch was released from prison
and began his supervised release, but he didn’t comply for
long with the conditions of that release, so the district court
revoked it. During revocation proceedings the district court
found that Deutsch had violated his release conditions by
kiting checks, defrauding a couple out of $50,000, borrowing
$48,000 from a member of the church where he served as
assistant pastor, failing to inform his probation officer about
purchases exceeding $500, hiding bank accounts and lines
of credit, and accepting jobs that required him to act as a
fiduciary. The court revoked each term of supervision and
substituted a period of imprisonment ranging from one
month to 36 months, all structured to achieve total in-
carceration of 61 months. The court justified exceeding the
12- to 18-month range recommended under the sentencing
guidelines in part by noting that Deutsch had received a
substantial downward departure. See U.S.S.G. § 7B1.4, com-
ment. (n.4). The court also pointed out that Deutsch fell back
into crime within six months, deliberately lied to his
probation officer, and betrayed the trust given him as an
assistant pastor.
  Deutsch principally argues that the district court had no
power to impose consecutive terms of imprisonment on re-
vocation. Whether a district court may impose consecutive
prison terms upon revoking concurrent terms of supervised
release is a question of first impression in this circuit, but a
question that, as Deutsch acknowledges, has been decided
Nos. 02-3235, 02-3236 & 02-3237                                3

unfavorably to his position by every other circuit to con-
sider it. See United States v. Gonzalez, 250 F.3d 923, 926-27
(5th Cir. 2001); United States v. Jackson, 176 F.3d 1175, 1176-
79 (9th Cir. 1999) (per curiam); United States v. Johnson, 138
F.3d 115, 118-19 (4th Cir. 1998); United States v. Quinones, 136
F.3d 1293, 1294-95 (11th Cir. 1998) (per curiam); United States
v. Cotroneo, 89 F.3d 510, 512-13 (8th Cir. 1996); see also United
States v. Rose, 185 F.3d 1108, 1110-11 (10th Cir. 1999) (assum-
ing, without deciding, that a district court may impose
consecutive terms of imprisonment upon revocation of
supervised release).
  Despite this contrary authority, Deutsch argues that the
specific provision governing revocation of supervised
release, see 18 U.S.C. § 3583(e), does not allow for consecu-
tive imprisonment and that the rest of the statutory scheme
forbids it. Parsing selective statutes, Deutsch acknowledges
that § 3583(e) permits a district court to require a defendant
who violates supervised release “to serve in prison all or
part of the term of supervised release authorized by stat-
ute.” 18 U.S.C. § 3583(e)(3). But Deutsch contends the length
of any new period of imprisonment is tempered by 18
U.S.C. § 3624(e), which provides that a “term of supervised
release commences on the day the person is released from
imprisonment and runs concurrently with any Federal, State,
or local term of probation or supervised release or parole for
another offense to which the person is subject or becomes
subject during the term of supervised release.” 18 U.S.C.
§ 3624(e) (emphasis added). According to Deutsch, the
longest authorized period of supervised release for any of
his convictions was five years for bank fraud, see 18 U.S.C.
§§ 1344, 3559(a)(2), 3583(b)(1), and since supervised release
terms must be imposed concurrently, see United States v.
Danser, 270 F.3d 451, 454 (7th Cir. 2001), it stands to reason,
insists Deutsch, that any period of imprisonment imposed
4                            Nos. 02-3235, 02-3236 & 02-3237

upon revocation must aggregate to no more than five years.
Sixty-one months, he says, was too much. Anticipating the
government’s rebuttal, Deutsch also maintains that 18 U.S.C.
§ 3584(a), which vests a court with discretion to impose
multiple terms of imprisonment either concurrently or
consecutively, applies only to prison terms imposed upon
conviction, not to incarceration for violating conditions of
supervised release.
   Regardless, other circuits have repeatedly rejected the
argument that § 3624(e) prohibits the imposition of consecu-
tive terms of imprisonment upon revocation. As the Eighth
Circuit—the first circuit to address the argument— ex-
plained, “Section 3624(e) . . . by its terms governs the trial
court’s initial imposition of terms of supervised release, not
its subsequent sentencing discretion upon revocation of that
supervised release.” Cotroneo, 89 F.3d at 513. Others have
followed suit. See Gonzalez, 250 F.3d at 927; Jackson, 176 F.3d
at 1176-78; Johnson, 138 F.3d at 118-19. And we agree that §
3624(e) simply explains when a term of supervised release
begins to run and clarifies that it runs concurrently with
other terms of supervised release or parole. 18 U.S.C. §
3624(e); Gonzalez, 250 F.3d at 927. No plausible reading of
the statute supports Deutsch’s argument that it forbids a
district court from imposing consecutive terms of imprison-
ment upon revocation of supervised release.
  Likewise, Deutsch’s argument that § 3583(b) prohibits the
imposition of consecutive terms of imprisonment upon
revocation finds no support in the statute or case law.
Section 3583(b) limits the length of each individual term of
supervised release that may be imposed upon conviction.
See 18 U.S.C. § 3583(b). Similarly, § 3583(e)(3) limits further
the length of each term of imprisonment that may be im-
posed upon revocation. See id. § 3583(e)(3). But these re-
strictions limit only the length of each term, not the length of
Nos. 02-3235, 02-3236 & 02-3237                               5

overall punishment; therefore, when each individual term is
lawful—as here—it may be stacked consecutively with other
lawfully imposed terms. See Gonzalez, 250 F.3d at 927-28
(rejecting a similar argument under § 3583(e)(3)); Jackson,
176 F.3d at 1177-78 (same); Quinones, 136 F.3d at 1295 (same);
Cotroneo, 89 F.3d at 513 (same).
  Indeed, contrary to Deutsch’s position, the only provision
to speak directly to the district court’s action here—the im-
position of multiple terms of imprisonment—is § 3584(a).
See Gonzalez, 250 F.3d at 928; Jackson, 176 F.3d at 1177-78;
Johnson, 138 F.3d at 118-19; Quinones, 136 F.3d at 1294-95;
Cotroneo, 89 F.3d at 512-13. Section 3584(a) says, “If multiple
terms of imprisonment are imposed on a defendant at the
same time . . . the terms may run concurrently or consecu-
tively.” 18 U.S.C. § 3584(a). Because, like our sister circuits,
we see nothing restricting § 3584(a) to sentencing for new
convictions, we hold that a district court has discretion to
impose consecutive prison terms upon revoking concurrent
terms of supervised release. See Gonzalez, 250 F.3d at 928;
Jackson, 176 F.3d at 1177-78; Johnson, 138 F.3d at 118-19;
Quinones, 136 F.3d at 1294-95; Cotroneo, 89 F.3d at 512-13.
  Deutsch’s remaining arguments are without merit. All
pending motions are DENIED, and the judgments of the
district court are AFFIRMED.
6                       Nos. 02-3235, 02-3236 & 02-3237

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—4-12-05